PER CURIAM.
This record reveals convictions on pleas of guilt before indictment. Constitution 1901, Amendment 37.
*708On coram nobis the appellant did not aver or prove that he had a valid defense or that he - was innocent of the original charges.
A majority of the court considers that the judgment below must under Culombe v. Connecticut, 367 U.S. 568, 81 S.Ct. 1860, 6 L.Ed.2d 1037 (147 Conn. 194, 158 A.2d 239), and Lynumn v. State of Illinois, 372 U.S. 528, 83 S.Ct. 917, 9 L.Ed.2d 922 (21 Ill.2d 63, 171 N.E.2d 17), be
Reversed.
JOHNSON, J., dissents only because of ■appellant’s failure to plead and prove a valid defense. Ex parte Taylor, 249 Ala. 667, 32 So.2d 659.